       Case 6:20-cv-00856-ADA-JCM Document 6 Filed 09/18/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

CUB CLUB INVESTMENTS, LLC,                    §
                                              §
       Plaintiff,                             §
                                              §    Civil No. 6:20-CV-00856
              v.                              §
                                              §
APPLE, INC.,                                  §
                                              §
       Defendant.                             §

                NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFF

       PLEASE TAKE NOTICE of the appearance of John A. Yates of the firm Patterson +

Sheridan LLP, who will appear as co-counsel of record for Plaintiff Cub Club Investments, LLC

in the above-captioned matter. Please send service of all pleadings, discovery, correspondence,

notices, calendars, and other materials affecting this action to John A. Yates at the following

address:

                                       John A. Yates
                             PATTERSON + SHERIDAN LLP
                              24 Greenway Plaza, Suite 1600
                                   Houston, Texas 77046
                                     Tel: 713-577-4817
                                     Fax: 713-623-4846
                               jyates@pattersonsheridan.com
      Case 6:20-cv-00856-ADA-JCM Document 6 Filed 09/18/20 Page 2 of 2




Dated: September 18, 2020                Respectfully submitted,

                                         PATTERSON + SHERIDAN, LLP


                                         /s/ John A. Yates
                                         John A. Yates
                                         Texas Bar No. 24056569
                                         jyates@pattersonsheridan.com

                                         B. Todd Patterson
                                         Texas Bar No. 00789537
                                         tpatterson@pattersonsheridan.com

                                         Kyrie K. Cameron
                                         Texas Bar No. 24097450
                                         kcameron@pattersonsheridan.com

                                         24 Greenway Plaza, Suite 1600
                                         Houston, TX 77046
                                         Phone: (713) 623-4844
                                         Fax: (713) 623-4846

                                         Abelino Reyna
                                         Texas Bar No. 24000087
                                         areyna@pattersonsheridan.com

                                         900 Washington Ave., Suite 503
                                         Waco, TX 76701
                                         Phone: (254) 777-5248
                                         Fax: (877) 777-8071

                                         The Ribbeck Law Firm, LPPC

                                         Craig K. Ribbeck
                                         Texas Bar No. 24009051
                                         craig@ribbecklawfirm.com
                                         6363 Woodway Dr., #565
                                         Houston, TX 77057
                                         Phone: (713) 621-5220

                                         Counsel for Plaintiff Cub Club Investments,
                                         LLC




                                     2
